El Juez Asociado Sr. Aldrey,
emitió la opinión del tribunal.
La demanda presentada en este caso fué excepcionada por el fundamento de no aducir hechos suficientes para de-terminar una causa de acción, después de lo cual el juzgado municipal pronunció la siguiente:
“Sentenoia. — Celebrada la Yista de la excepción previa el día del señalamiento, la corte se reservó su resolución y en el día de hoy dieta sentencia, en este caso, por no ser los demandados dueños o directores de un establecimiento o empresa que vengan obligados de acuerdo con el inciso 4o. del artículo 1804 del Código Civil a responder de los perjuicios causados por sus dependientes por lo que declara' con lugar la excepción previa y sin lugar la demanda sin especial condenación de costas,”
No conforme el demandante con esa sentencia apeló de ella para ante el tribunal de distrito, el que desestimó la apelación fundándose, en que no existía sentencia en el plei-to que pudiera ser apelada, porque el hecho de que el tribunal municipal llame sentencia a la resolución de una ex-cepción previa no tiene valor, ni la calidad de tal senten-cia a lo que por sí no lo es.
*384Contra esta resolución interpuso el demandante el pre-sente recurso de apelación.
Si bien la resolución sosteniendo excepciones previas .a la demanda no es apelable, según liemos resuelto en muchos casos, sin embargo, cuando como consecuencia de tal reso-lución se dicta sentencia por el tribunal, motu propio o a instancia de parte, declarando sin' lugar la demanda y de-terminando respecto al pago de las costas, entonces existe sentencia que pone término al asunto y como tal puede ser apelada. En el caso de Vega et al., v. Rodríguez et al., 17 D. P. R. 253, dijo este Tribunal Supremo lo siguiente:
“Cuando una corte declara con lugar una excepción previa el (¡aso queda por el momento resuelto y la parte que gana la excep-ción tiene derecho a que se dicte una sentencia, a menos que se dé una oportunidad a la otra parte para enmendar o adoptar alguna otra medida. Esta oportunidad puede surgir, según la ley, por per-miso o concesión de la corte, dado voluntariamente o a solicitud de la parte vencida, o quizás dicha oportunidad puede surgir de cualquier convenio hecho por las partes. Si nada de esto ocurre, la sentencia es una consecuencia tan necesaria del acto de declarar con lugar la excepción previa, como una sentencia semejante sería la conclusión necesaria de la celebración de un juicio sobre los hechos.”
Véase también el caso de Capó v. Capó, en el mismo tomo, página 255.
Dados-los términos en que está redactada la sentencia del juzgado municipal objeto de la resolución apelada ante nosotros, el juez de la primera instancia no sólo resolvió la excepción opuesta a la demanda sino que fundándose en osa resolución y entendiendo tal vez que no debía conceder permiso para enmendar la demanda, dictó sentencia declarán-dola sin lugar y resolviendo respecto de las costas. Tal reso-lución por sus pronunciamientos y su forma es una sentencia.
La resolución apelada debe ser revocada debiendo con-tinuar los procedimientos.

Revocada la resolución apelada y ordenada la continuación de los procedimientos.

*385Jueces concurrentes: Sres. Presidente Hernández y Asociados Wolf, del Toro y Hutchison.